Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 4/12/21, with respect to the rejection(s) of claim(s) 1-18 and 20 under 35 U.S.C. 102(a)(1) over Holzer et al (“A Multi-Channel Outphasing Ring Combiner for Multi-mode Output and Channel Aggregation”, 46th European Microwave Conference, October 4-6, 2016, https://ieeexplore.ieee.org/document/7824393) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 over Cho et al (US 2002/0,132,601) in view of Xue et al (US 2016/0,141,742) for claim 1 and over Cho et al (US 2002/0,132,601) in view of Xue et al (US 2016/0,141,742) in view of Sakai et al (US 5,107,223) for claims 2-4 and 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2002/0,132,601; hereinafter Cho) in view of Xue et al (US 2016/0,141,742; hereinafter Xue).
Regarding claim 1, Cho disclose an electronic switch for switching between signal outputs, the electronic switch comprising: 

Cho do not disclose a 6-way combiner. In the same field of endeavor, Xue disclose a 6-way combiner (figs. 2, 7A; ¶s 44-45, 60-62, 76).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to show that more ports in the hybrid combiner can be used such as replacing the 3λ/4 with λ/4 phase differences to have a more symmetrical evenly spaced phase offset in a 6-way port combiner since Cho suggested that the ports can be designed to have various phase differences and the number of ports can be increased to e.g. six ports to provide a 6-way power combining function where the transmission power are based on a function of a number of the ports spacing equally around circumference of the ring combiner to obtain the desired interference phenomena such as mutual elimination or maximal amplification.
Claim 2-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2002/0,132,601) in view of Xue et al (US 2016/0,141,742) further in view of Sakai et al (US 5,107,223; hereinafter Sakai).
      	Regarding claim 2, Cho and Xue disclose the electronic switch as recited in claim 1, wherein they do not disclose the electronic switch further comprising: a first amplifier in communication with a first input port of the 6-way symmetric hybrid ring combiner, the first amplifier emitting a first signal.  In the same field of endeavor, Sakai disclose a first amplifier (A2) in communication with a first input port (21,                         
                            
                                
                                    84
                                
                                
                                    2
                                
                            
                        
                    ) of an  multiple way symmetric hybrid ring combiner (91), the first amplifier emitting a first signal (figs. 17, 
Regarding claim 3, Cho, Xue, and Sakai disclose the electronic switch as recited in claim 2, wherein Sakai further disclose the switch comprising: a second amplifier (A1) in communication with a second input port (23,                         
                            
                                
                                    84
                                
                                
                                    4
                                
                            
                        
                    ) of the multiple way symmetric hybrid ring combiner (91), the second amplifier emitting a second signal (figs. 17, 19; col 10, lines 6-28, col 10, lines 44-66).
Regarding claim 4, Cho, Xue, and Sakai disclose the electronic switch as recited in claim 3, further comprising: a first output port (RF output port 20) located immediately between the first input port (21) and the second input port (23) (Sakai; fig. 17).
Regarding claim 7, Cho and Xue disclose the electronic switch as recited in claim 1, wherein Cho and Xue do not disclose the electronic switch further comprising: a first output port located immediately between a first input port and a second input port.  In the same field of endeavor, Sakai disclose the electronic switch further comprising: a first output port (20) located immediately between a first input port (23) and a second input port (21) (fig. 17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide an output port to transmit the RF output signal to the antenna.

Allowable Subject Matter
Claims 5-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Cho, Xue, and Sakai disclose the electronic switch as recited in claim 4, further comprising: when the first signal and the second signal comprise a             
                
                    
                        0
                    
                    
                        °
                    
                
            
         phase difference, the first output port emitting an output signal.
Regarding claim 6, Cho, Xue, and Sakai disclose the electronic switch as recited in claim 5, further comprising: only when the first signal and the second signal comprise a             
                
                    
                        0
                    
                    
                        °
                    
                
            
         phase difference, the first output port emitting an output signal.
Regarding claim 8, Cho and Xue disclose the electronic switch as recited in claim 7, wherein the cited prior art fails to disclose or suggest the switch further comprising: when a first signal received at the first input port and a second signal received at the second input port comprise a             
                
                    
                        0
                    
                    
                        °
                    
                
            
         phase difference, the first output port emitting an output signal.
Regarding claim 9, Cho and Xue disclose the electronic switch as recited in claim 1, wherein the cited prior art fails to disclose or suggest the electronic switch further comprising: a first single pull single throw switch attached to a first input port; a second single pull single throw switch attached to a second input port; and a third single pull single throw switch attached to a third input port.
Regarding claim 10, the cited prior art fails to disclose or suggest the electronic switch as recited in claim 9, wherein: when the first single pull single throw switch is 
Claims 11-20 are allowed.
 Regarding claim 11, Cho et al (US 2002/0,132,601) disclose an electronic switch for switching between signal outputs, the electronic switch comprising: a symmetric hybrid ring combiner (127, 127’; figs. 10-11), wherein each port within the symmetric hybrid ring combiner is positioned at λ/4 increments around a circumference of the symmetric hybrid ring combiner (¶s 41-45, 56-57).  
However, the cited prior art fails to further disclose or suggest wherein when a first signal received at a first input port and a second signal received at the second input port comprise a             
                
                    
                        0
                    
                    
                        °
                    
                
            
         phase difference, a first output port, that is positioned between the first input port and the second input port, emits an output signal.
 Regarding claim 20, Cho (US 2002/0,132,601) disclose an electronic switch for switching between signal outputs, the electronic switch comprising: a 4-way symmetric hybrid ring combiner (127, 127’; figs. 10-11), wherein each port within the 4-way symmetric hybrid ring combiner is positioned at λ/4 increments around a circumference of the 4-way symmetric hybrid ring combiner (¶s 41-45, 56-57).  
Xue (US 2016/0,141,742) disclose a 6-way combiner (figs. 2, 7A; ¶s 44-45, 60-62, 76).  Sakai et al (US 5,107,223) disclose a first amplifier (A2) in communication with a first input port (21,             
                
                    
                        84
                    
                    
                        2
                    
                
            
        ) of the multiple way symmetric hybrid ring combiner (91), the first amplifier emitting a first signal (figs. 17, 19; col 10, lines 6-28, col 10, lines 44-66); a second amplifier (A1) in communication with a second input port (23,             
                
                    
                        84
                    
                    
                        4
                    
                
            
        ) of the multiple way symmetric hybrid ring combiner (91), the second amplifier emitting a             
                
                    
                        0
                    
                    
                        °
                    
                
            
         phase difference, the first output port emitting an output signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891.  The examiner can normally be reached on M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/LANA N LE/Primary Examiner, Art Unit 2648